Case 18-31754-5-mcr Doc 285-5 Filed 03/13/19 Entered 03/13/19 17:11:52   Desc
           Exhibit E - Notice of Assumption and Assignment Page 1 of 5



                              EXHIBIT "E"

                 Notice of Assumption and Assignment
Case 18-31754-5-mcr Doc 285-5 Filed 03/13/19 Entered 03/13/19 17:11:52                                       Desc
           Exhibit E - Notice of Assumption and Assignment Page 2 of 5



UNITED STATES ~3ANKRUPTCY COURT
NORTHERN nISTRICT OF NEVV YORK

In re:
                                                                                Case Nos.
CENTERSTONE LINEN SERVICES,LLC,                                                 18-31754(main case)
ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                      18-31753
ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                         18-31755
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                         18-31756
ATLANTA,LLC, and
ALLIANCE LTS WINCHESTER,LLC                                                     18-31757
d/b/a Claus Linen Systen~sl,
                                                                                Chapter 11 Cases
                                                     Debtors.                   Jointly Administered




                          NOTICE OF ASSUMPTION AND ASSIGNMENT

PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.     On March,2019, the United States Bankruptcy Court for the Northern District
of New York (the "Bankruptc~rt") entered an order (the "Bidding Procedures Order"),2
                                                                                               the
approving, among other things, the fixing of cure amounts (the "Cure Amounts") related to
                                                                                             LLC
potential assumption, assignment and/or transfer by debtors Centerstone Linen Services,
d/b/a Clarus Linen Systems and Atlas Health Care Linen Services Co., LLC, d/b/a Clarus Linen
                                                                                            other
Systems (collectively, the "Debtors") of certain executory contracts, unexpired leases, and
                                                                                              with
agreements (the "Assigned Contracts") listed on Exhibit A annexed hereto in connection
the proposed sale of certain of the Debtors' assets (the "Purchased Assets"). The  Debtors intend
                                                                                                or
to assume; assign, or transfer some or all of the Assigned Contracts to the Successful Bidder
                                                                          bidding procedure s (the
Backup Bidder for the Purchased Assets as determined pursuant to the
"Bidding Procedures") approved by the Bankruptcy Court and attached to the Bidding
Procedures Order as Schedule 1.

      2.      The Debtors believe that any and all defaults (other than the filing of these
                                                                                           the
Chapter 11 Cases) and actual pecuniary losses under the Assigned Contracts can be cured by
payment ofthe Cure Amounts listed on Exhibit A annexed hereto.


                                                                                           federal tax identification
'The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's
                                                                            (5594)   ("Cent erstone"); Atlas Health
 number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems
                                                                              Alliance   Laundry &Textile Service,
 Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)("Atlas");
                                                               Laundry  and  Textile  Service of Atlanta, LLC d/b/a
 LLC d/b/a Clarus Linen Systems (8284)("Alliance"); Alliance
                                                      LTS    Winchester, LLC    d/b/a  Clarus Linen  Systems  (0892)
 Clarus Linen Systems (4065)("Atlanta"); and Alliance
("Winchester").
                                                                                    ascribed to them in the Bidding
Z Capitalized terms used but not otherwise defined herein shall have the meanings
Procedures Order.

                                                                                                             3308211.2
Case 18-31754-5-mcr Doc 285-5 Filed 03/13/19 Entered 03/13/19 17:11:52                       Desc
           Exhibit E - Notice of Assumption and Assignment Page 3 of 5



        3.      Any objections to (i) the assumption, assignment or transfer of an Assigned
 Contract, or (ii) the amount asserted as the Cure Amount (each, a "Cure Amount/Assi nment
 Objection"), must be in writing and set forth with specificity the nature of the objection and the
 cure amount that the objecting party believes should be paid in connection with the assumption
 of the Assigned Contract (the "Claimed Cure Amount"). In addition, if the Debtors identify
 additional Assigned Contracts that might be assumed by the Debtors and assigned to the
 Successful Bidder or Backup Bidder which are not set forth in this Notice of Assumption and
 Assignment, the Debtors shall promptly send a supplemental notice (a "Supplemental Notice of
 Assumption and Assignment") to the applicable counterparties to such additional Assigned
 Contracts.

        4.      To be considered a timely Cure Amount/Assignment Objection, a Cure
 Amount/Assignment Objection must be filed with the Bankruptcy Court and served upon
(i) counsel for the Debtors; (ii) the Office of the United States Trustee for the Northern District
 of New York; (iii) counsel for HSBC Bank;(iv) counsel for the Purchaser; and (v) counsel for
 the Official Committee of Unsecured Creditors, by the later of (a)4:00 p.m. (prevailing
 Eastern time) on April 3, 2019 or (b) five (5) days after service of the relevant Supplemental
 Notice of Assumption and Assignment.

        5.      If a Cure Amount/Assignment Objection is timely filed, the Debtors may resolve
 any Cure Amount/Assignment Objection by mutual agreement with the objecting counterparty to
 any Assigned Contract without further order of the Court. The Debtors may also file a written
 response to the Cure Amount/Assignment Objection with the Bankruptcy Court no later than
 4:00 p.m.(prevailing Eastern time) on April 10, 2019. In the event that the Debtors and any
 objecting party are unable to consensually resolve any Cure Amount/Assignment Objection, the
 Bankruptcy Court will resolve any such Cure Amount/Assignment Objection at a hearing to be
 held at 1:00 p.m.(prevailing Eastern time) on April 17, 2019 or such later date as the Court
 may determine.

         6.      Unless a Cure Amount/Assignment Objection is timely filed and served, the
 assumption, assignment and/or transfer of the Assigned Contracts may proceed without further
 notice to counterparties to the Assigned Contracts.

         7.     Parties that fail to file and serve timely Cure Amount/Assignment Objections
 shall be deemed to have waived and released any and all rights to assert against the Debtors, the
 Successful Bidder or Backup Bidder cure amounts different from the Cure Amounts listed on
 Exhibit A hereto and shall be forever barred and estoppel from asserting or claiming against the
 Debtors, the Successful Bidder or Backup Bidder, or any assignee of any Assigned Contract that
 any additional amounts are due or defaults exist, or prohibitions or conditions to assignment exist
 or must be satisfied, under such Assigned Contract.

        8.      To the extent that a Cure Amount/Assignment Objection remains unresolved as of
 the Bid Deadline, and the Bankruptcy Court subsequently determines that the Cure Amount for
 the subject Assigned Contract is greater than that set forth in the Cure Amounts identified on
 Exhibit A hereto, the Successful Bidder may elect to reclassify such Assigned Contract as an
                                                                                                five
 Excluded Agreement at any time prior to the earlier to occur of the Closing or the day that is
(5) business days following such determination by the Bankruptcy Court.

                                                                                             3308211.2
Case 18-31754-5-mcr Doc 285-5 Filed 03/13/19 Entered 03/13/19 17:11:52                       Desc
           Exhibit E - Notice of Assumption and Assignment Page 4 of 5



       9.      The Successful Bidder or the Backup Bidder, as the case may be, may determine
to exclude any Assigned Contract from the Purchased Assets to be assumed and sold or assigned
at any time prior to the Sale Hearing. The non-debtor party or parties to any such excluded
contract or lease will be notified of such exclusion by written notice mailed within three (3)
business days following the conclusion ofthe Sale Hearing.

        10.    If no Cure Amounts are due under an Assigned Contract, or the non-debtor party
to the Assigned Contract does not otherwise object to the Debtors' assumption, assignment
and/or transfer of the Assigned Contract, no further action needs to be taken on the part of that
non-debtor party.

        1 1.   The Debtors' decision to sell, assign and/or transfer to the Successful Bidder or
Backup Bidder the Assigned Contracts is subject to Bankruptcy Court approval and the closing
of the sale of the Purchased Assets. Accordingly, absent such closing, none of the Assigned
Contracts shall be deemed to be assumed, sold, assigned and/or transferred, and shall in all
respects be subject to further administration under the Bankruptcy Code. The inclusion of any
                                                                                               a
document on the list of Assigned Contracts shall not constitute or be deemed to be
determination or admission that such document is, in fact, an executory contract or    unexpired
lease within the meaning of the Bankruptcy Code (all rights with respect thereto being expressly
reserved).

        12.     This notice is subject to the fuller terms and conditions of the Bidding Procedures
                                                                                          parties in
Order which shall control in the event of any conflict and the Debtors encourage
                                                                                        information
interest to review that document in its entirety. Parties interested in receiving more
                                                                                            s Order
regarding the sale of the Purchased Assets or obtaining a copy of the Bidding Procedure
                                                                                            Bidding
may make a written request to counsel to the Debtors. In addition, copies of the
                                                                                                case
Procedures Order and this notice can be found on the Bankruptcy Court's electronic
                                                                                      Clerk  of  the
management website, http://ec£nvwb.uscourts.~ov and are on file with the
Bankruptcy Court.

Dated: March     ,2019
       Syracuse, New York                     BOND,SCHOENECK &KING,PLLC


                                              Stephen A. Donato, Bar Roll No. 101522
                                              Camille W. Hill, Bar Roll No. 501876
                                              Office and Post Office Address:
                                              One Lincoln Center
                                              Syracuse, New York 13202
                                              Tel:(315)218-8000
                                              Fax:(315)218-8100
                                              Email: sdonato@bsk.com
                                                      chill@bsk.com

                                              Counsel to the Debtors and Debtors in
                                              Possession


                                                                                             3308211.2
Case 18-31754-5-mcr Doc 285-5 Filed 03/13/19 Entered 03/13/19 17:11:52      Desc
           Exhibit E - Notice of Assumption and Assignment Page 5 of 5



                                   Exhibit A

                     To Notice of Assumption and Assignment

                             [Assigned Contracts]

Contract                                                      Cure Amount




                                                                            3308211.2
